1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Case No.: 20MJ1137-MDD
12                                      Plaintiff,
                                                         ORDER AND FINDINGS OF FACT
13   v.
14   Moises Astorga-Madrigal,
15                                    Defendant.
16
17        1.     On March 17, 2020, the Chief United States District Judge of the Southern
18   District of California entered an Order suspending jury trials and other proceedings
19   scheduled to begin before April 16, 2020. See Order of the Chief Judge No. 18, Suspension
20   of Jury Trials and Other Proceedings during the COVID-19 Public Emergency (March 17,
21   2020). This Order, which is hereby incorporated by reference, was imposed based on (1)
22   the state of emergency declared in response to the spread of the coronavirus (COVID-19),
23   (2) the restrictions on public gatherings recommended by the Centers for Disease Control
24   and Prevention, (3) the lack of a quorum of grand jurors during the period of national
25   emergency, and (4) restrictions on attorney visits imposed at the Metropolitan
26   Correctional Center. In light of the public health restrictions and in order to protect public
27   safety and prevent the spread of the COVID-19 outbreak, the Court declared a judicial
28

                                                     1
                                                                                         «Case_No_»
1    emergency under 18 U.S.C. § 3174 and continued or suspended “all proceedings under
2    Federal Rule of Criminal Procedure 5.1” as well as “all grand jury proceedings” until April
3    16, 2020, or until further notice.
4         2.     Due to the effect of the public health recommendations on the ability of grand
5    jurors and counsel to be present in the courtroom in light of the recent outbreak of COVID-
6    19 and the well-documented concerns surrounding this virus, the time period for
7    presentment to the grand jury in this case will be extended until April 24, 2020. The time
8    period between March 17, 2020 and April 24, 2020, will also be excluded under the
9    Speedy Trial Act. For the reasons outlined in Chief Judge Order No. 18 the Court
10   specifically finds that the ends of justice served by ordering the extension outweighs the
11   best interests of the public and any defendant’s right to a speedy trial, pursuant to 18
12   U.S.C. § 3161(h)(7)(A). In addition, pursuant to 18 U.S.C. § 3161(h)(7)(B)(i) and (iii),
13   the Court finds that a miscarriage of justice would result if time were not excluded under
14   these unique circumstances, during which it is unreasonable to expect return and filing of
15   the indictment within the period specific in § 3161(b).
16        3.     The Court also finds that “extraordinary circumstances exist and justice
17   requires” that defendant’s preliminary hearing be continued beyond the 14-day deadline
18   of Fed. R. Crim P. 5.1(c). As outlined in the Order of the Chief Judge, current health
19   restrictions have “greatly jeopardized” the ability of counsel, witnesses, parties, and Court
20   staff to be present in the courtroom. As a result, the Court has suspended “all proceedings
21   under Federal Rule of Criminal Procedure 5.1” until April 16, 2020. For these reasons, the
22   deadline for holding a preliminary hearing in this case will be extended to April 24, 2020,
23   absent further order from this Court.
24        IT IS SO ORDERED.
25
26        Dated: 3/18/2020

27                                                 Honorable Mitchell D. Dembin
                                                   United States Magistrate Judge
28

                                                  2
                                                                                        «Case_No_»
